IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


AMERICAN EXPRESS BANK, FSB,            : No. 567 MAL 2015
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
ROBERT MCGINTY A/K/A ROBERT B.         :
MCGINTY,                               :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2015, the Petition for Allowance of

Appeal is DENIED.